Citation Nr: 1031022	
Decision Date: 08/18/10    Archive Date: 08/24/10

DOCKET NO.  08-34 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased rating for major depressive disorder, 
currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Robert E. P. Jones




INTRODUCTION

The Veteran served on active duty from February 1998 to February 
2003.  

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from an August 2007 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  The Veteran moved and jurisdiction has been transferred 
to the RO in St. Louis, Missouri.


FINDING OF FACT

The Veteran has mild major depressive disorder and is functioning 
well, with meaningful and positive interpersonal relationships.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for major 
depressive disorder have not been met.  38 U.S.C.A. § 1155 
(2002); 38 C.F.R. § 4.130, Diagnostic Code 9434 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the Veteran's claim on appeal, the Board is 
required to ensure that the VA's "duty to notify" and "duty to 
assist" obligations have been satisfied.  See 38 U.S.C.A. 
§§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  
Notification obligation in this case was met by way of a May 2007 
pre-adjudication letter from the RO to the Veteran.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Regarding VA's duty to assist the Veteran in obtaining evidence 
needed to substantiate her claim, the Board finds that all 
necessary assistance has been provided in this case.  The 
evidence includes service treatment records and VA medical 
records.  The Veteran has been provided two VA psychiatric 
examinations.  The Veteran and her representative have not made 
the RO or the Board aware of any additional evidence that needs 
to be obtained in order to fairly decide this appeal and have not 
argued that any errors or deficiencies in the accomplishment of 
the duty to notify or the duty to assist have prejudiced the 
Veteran in the adjudication of her appeal.  Therefore, the Board 
finds that the RO has satisfied the duty to notify and the duty 
to assist and will proceed to the merits of the Veteran's appeal.

A September 2006 rating decision granted the Veteran service 
connection and a 30 percent rating for major depressive disorder.  
The Veteran submitted her claim for an increased rating in May 
2007.

The Veteran contends that she is entitled to a rating in excess 
of 30 percent for her major depressive disorder.  She maintains 
that her doctor increased her psychiatric medication, which 
indicates that her disability has worsened.  Her service 
representative noted in July 2010 that the Veteran lost her last 
job because she physically assaulted a co-worker, and he asserted 
that this indicates that the Veteran's psychiatric disability is 
more disabling than the 30 percent assigned.

Diagnostic Code 9434 provides that a 30 percent rating is 
warranted for major depressive disorder where there is 
occupational and social impairment with occasional decrease in 
work efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, and mild memory loss (such as 
forgetting names, directions, recent events).

A 50 percent rating is warranted where there is occupational and 
social impairment with reduced reliability and productivity due 
to such symptoms as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent rating is warranted where there is occupational and 
social impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near- continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a worklike setting); and inability to establish and maintain 
effective relationships.

A 100 percent rating is warranted where there is total 
occupational and social impairment, due to such symptoms as gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to time 
or place; and memory loss for names of close relatives, own 
occupation, or own name.

The Board finds that the Veteran's major depressive symptoms more 
nearly meet the criteria of a 30 percent rating than the criteria 
for a 50 percent or higher rating.  Although the Veteran's 
representative asserts that the appellant lost her job due to her 
service-connected disability, the Board notes that an October 
2009 VA examiner reviewed the appellant's history including the 
co-worker episode, but did not attribute that incident to the 
Veteran's service-connected disability.  With regard to the 
appellant's assertion that the increase in her prescribed 
medication indicates that her psychiatric disability has 
increased in severity, the Board notes that the Veteran is rated 
based on the criteria of Diagnostic Code 9434, which does not 
include consideration of the quantity of medication prescribed.  

On VA examination in June 2007 the Veteran exhibited no abnormal 
behavior.  She was appropriately dressed and groomed, there was 
no evidence of delusions or hallucinations, she maintained eye 
contact, and she denied suicidal or homicidal ideation.  She was 
performing her activities of daily living without difficulty.  
Her level of insight and social judgment appeared to be intact.  
The examiner noted that the Veteran worked 44 hours a week 
without difficulty and that the Veteran reported that she 
performed well in her job.  The examiner stated that the Veteran 
was functioning pretty well and had meaningful interpersonal 
relationships.  The examiner specifically stated that the 
Veteran's psychiatric problems did not appear to be having any 
significant impact on her employment or social functioning.  The 
Veteran's global assessment of functioning (GAF) was noted to be 
70.

The Veteran was again afforded a VA examination in October 2009.  
She showed no impairment of thought processes or communication, 
and she denied hallucinations and delusions.  Her behavior, eye 
contact and interactions were appropriate throughout the 
interview.  She admitted having vague thoughts of death and 
suicide in the past, but never any intent or plan, and denied 
current suicidal ideation.  She reported having some difficulty 
remembering things, but this was not apparent during the 
interview.  The Veteran had good memory of incidents in her life 
and could detail the dates for most of these.  Her speech was 
logical and goal directed, with normal rate and rhythm.  She 
denied having panic attacks, but stated that she had had one when 
she was off her medication for a month.  According to assessment 
data she appeared to be mildly to moderately anxious, mildly 
depressed, and mildly hopeless about her future.  She appeared to 
have mild levels of depression and anxiety.  The diagnoses 
included mild major depressive disorder in partial remission and 
dysthymic disorder.  The examiner assigned the Veteran a GAF of 
65 and stated that the Veteran had some mild depressive symptoms 
but generally is functioning well and has meaningful and positive 
interpersonal relationships.  The examiner stated that there was 
no evidence of an increase in symptomatology since her last 
evaluation.  

As shown above, the medical records have not shown 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory; 
impaired judgment; impaired abstract thinking; or disturbances of 
motivation and mood.  The examiners have indicated that the 
Veteran is functioning well and that her service-connected 
psychiatric disability is not significantly impacting her 
employment or social functioning.

From a review of the VA outpatient records and the VA examination 
reports, the Board concludes that during the entire time period 
under consideration the Veteran's symptoms of major depressive 
disorder have more nearly met the criteria for a rating of 30 
percent than the criteria for a higher rating.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007). 

In a recent case, the U. S. Court of Appeals for Veterans Claims 
(Court) clarified the analytical steps necessary to determine 
whether referral for extraschedular consideration is warranted.  
See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the 
Board must determine whether the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
Veteran's level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the claimant's 
exceptional disability picture exhibits other related factors 
such as those provided by the regulation as "governing norms."  
Third, if the rating schedule is inadequate to evaluate a 
Veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the case 
must be referred to the Under Secretary for Benefits or the 
Director of the C&P Service to determine whether, to accord 
justice, the Veteran's disability picture requires the assignment 
of an extraschedular rating.

Although the Veteran's service-connected disability does cause 
impairment, such impairment is contemplated by the rating 
criteria.  Moreover, the rating criteria implemented for major 
depressive disorder reasonably describes the Veteran's 
psychiatric disability.  Therefore, referral for consideration of 
an extraschedular rating is not warranted.

As shown above, the preponderance of the evidence is against the 
Veteran's claim and a rating in excess of 30 percent for major 
depressive disorder is not warranted.


ORDER

Entitlement to a rating in excess of 30 percent for major 
depressive disorder is denied.



____________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


